Citation Nr: 0803070	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  07-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right lower extremity, other than the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for scars of the right leg.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to an initial compensable rating for 
residuals of an injury to the right knee.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 2004 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In October 2007, the veteran 
testified at a personal Travel Board hearing before the 
undersigned.  


The issues of service connection for a right hip disability 
and entitlement to an initial compensable rating for 
residuals of an injury to the right knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have underlying disease or 
disability of the right lower extremity, other than 
disability of the right knee.  

2.  Throughout the appeal period, the veteran has had a 
superficial and tender scar located on the proximal 1/3rd of 
the right lower leg anteromedially.

3.  Throughout the appeal period, the veteran has had a 
superficial and tender scar located on the medial aspect of 
the mid right lower leg anteromedially.

4.  Throughout the appeal period, the veteran has had two 
scars located proximal to the right medial malleolus on the 
right leg, but they are not tender or otherwise symptomatic.  

5.  The veteran's scars of the right lower extremity do not 
affect an area or areas individually exceeding 6 square 
inches or cumulatively exceeding 12 square inches.  


CONCLUSIONS OF LAW

1.  A disability of the right lower extremity, other than the 
right knee, was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Throughout the appeal period, a rating of 10 percent for 
a superficial and tender scar located on the proximal 1/3rd 
of the right lower leg anteromedially is warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.2, 
4.7, 4.10, 4.14, 4.21, 4.71a, 4.118 Diagnostic Code 7804 
(2007).

3.  Throughout the appeal period, a rating of 10 percent for 
a superficial and tender scar located on the medial aspect of 
the mid right lower leg anteromedially is warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.2, 
4.7, 4.10, 4.14, 4.21, 4.71a, 4.118 Diagnostic Code 7804 
(2007).

4.  Throughout the appeal period, the criteria for a 
compensable rating for the two scars located proximal to the 
right medial malleolus on the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.2, 
4.7, 4.10, 4.14, 4.21, 4.71a, 4.118 Diagnostic Code 7804 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2006 was sent to the veteran.  
Thereafter, another letter was issued in November 2006.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and VA medical treatment records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected scars since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination reports in 
this case are adequate upon which to base a decision.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, since the Board has found 
that the compensable ratings for two scars is warranted 
throughout the appeal period, the effective date is the one 
assigned for service connection.


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent and credible in his reports of pain 
of the scars, right ankle, and numbness and tingling of the 
right heel.  However, otherwise, the issues do not involve a 
simple diagnosis.  See Jandreau.  He is not competent to 
provide diagnoses or to opine as to the etiology of any 
claimed disability.  See Barr.  

Background

The service medical records reflect that in October 2005, the 
veteran sustained a crush injury to the right leg when he was 
caught between a truck and a brick column.  Following the 
accident, he had bruising from the thigh, knee, and extending 
into the foot.  He exhibited limited motion of the ankle and 
swelling of the calf and developed cellulitis.  He also had 
oozing and redness in the area of a scar.  X-rays of the 
right leg did not reveal any abnormality other than posterior 
calf soft tissue swelling.  The veteran was separated from 
service in January 2006.  

Shortly thereafter, in July 2006, the veteran filed a claim 
of service connection for residuals of the crush injury.  

In September 2006, he was afforded VA examinations.  The 
claims file was not available, but the history of the crush 
injury was accurately reported.  Physical examination was 
performed.  The veteran walked with a limp on the right side 
and exhibited decreased sensation to light and sharp touch 
over the right lateral heel, but there was no heel pain.  
Examination of the skin revealed 2 scars, each approximately 
1 by 2 centimeters with a small residual ecchymosis on the 
right medial lower extremity which was mildly tender to 
palpation.  There was also a mild hyperpigmentation of the 
right medial lower extremity covering a 7 by 8 centimeter 
area on the medial anterior lower extremity.  Another VA scar 
examination revealed a 3.5 centimeter by 2.5 centimeter 
circular scar along the superior mid calf which was 
hypopigmented and tender to palpation.  There was also a 1 by 
1 centimeter circular scar on the medial calf along the 
middle area which was hyperpigmented and tender to palpation.  
There was a 3.5 by 1 centimeter darkened hyperpigmented scar 
area along the distal mid calf.  There was no adherence to 
underlying tissue and the texture of the skin was normal.  
The scarring was not unstable and there was no elevation or 
depression of the surface contour.  The scarring was 
superficial and without inflammation, edema, or keloid 
formation.  There was no area of induration or inflexibility 
of the skin.  

Examination of the right ankle revealed normal range of 
motion per 38 C.F.R. § 4.71 Plate II.  The veteran's right 
ankle was slightly tender to palpation along the lateral 
ankle just posterior to his lateral malleolus.  No 
abnormalities were shown.  With regard to the foot, sensation 
was intact.  

The diagnosis was scars.  The examiner indicated that there 
was no objective evidence to diagnosis a disability of the 
right ankle.  No diagnosis regarding the right heel or other 
area of the right lower extremity was made, other than the 
right knee.  

In February 2007, the veteran was afforded a VA nerve 
examination.  The claims file was reviewed.  Physical 
examination of the right lower extremity revealed that it was 
normal in muscle mass, tone, strength, primary sensation, and 
tendon reflexes.  The examiner concluded that there was no 
evidence of a peripheral nerve impairment or other 
neurological dysfunction.  

In February 2007, the veteran was also afforded another VA 
orthopedic examination.  The claims file was reviewed.  The 
inservice injury was reviewed.  In pertinent part, the 
veteran reported that post-service, he had sprained his right 
ankle a few times, but it was better.  He occasionally had 
pain and instability.  With regard to the scars, he reported 
pain.  Physical examination of the right ankle revealed 
normal plantar flexion and decreased dorsiflexion.  There was 
no pain even with repetitive use.  There was no tenderness on 
palpation and the ankle was stable.  The examiner concluded 
that there was no evidence of a right ankle condition.

With regard to the scars, the veteran complained of 
tenderness.  Scar #1 was located on the proximal 1/3rd of the 
right lower leg anteromedially.  It was triangular and 
measured 4 centimeters on each leg of the triangle.  It was 
superficial, hypopigmented, nonadherent, smooth, not 
unstable, not deep, not elevated, not depressed, and did not 
limit function.  It was tender.  Scar #2 was located on the 
medial aspect of the mid right lower leg.  It measured 2 by 
1.5 centimeters.  It was superficial, hypopigmented, 
nonadherent, smooth, not unstable, not elevated, not 
depressed, and did not limit function.  There was a circular 
area in the middle of the scar which was considered deep 
because it was depressed.  It was nontender at that time.

Scars #3 and 4 were proximal to the right medial malleolus.  
They measured about 1.5 centimeters in circumference.  They 
were actually more accurately described as areas of 
hyperpigmentation than actual scars.  They were superficial, 
nonadherent, smooth, not unstable, not deep, not elevated, 
not depressed, and did not limit function.  They were barely 
visible and were no inflamed.  There was no edema or keloid 
formation.  They were not indurated or inflexible.  Neither 
scar was tender.

VA outpatient records confirmed the findings on the 
examinations.  

At his hearing and in written correspondence, the veteran 
reported that two of his scars were tender and painful.  He 
reported right ankle pain as well as numbness and tingling of 
the right heel. 


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Right Lower Extremity, Other than the Right Knee

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in- 
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.  Absent a current 
diagnosis, service connection is not warranted.

In this case, although the veteran injured his right lower 
extremity during service, he does not have residual right 
lower extremity disability, other than the right knee.  He 
has been afforded multiple VA examinations and the examiners 
all concluded that there is no current underlying right ankle 
disability nor was a right heel disability or any other right 
lower extremity disability identified.  The veteran complains 
of right ankle pain as well as numbness and tingling in the 
right heel, but there is no underlying disease process 
causing these complaints.  

Accordingly, service connection is denied.

Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

However, if a veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Scars of the Right Leg

Scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm). In order for a 
20 percent rating to be warranted, the area or areas must 
exceed 12 square inches (77 square centimeters).  A deep scar 
is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7801.  

The veteran's scars are located on the right leg and not in 
the area of the head, face, or neck.  In addition, the 
veteran's scars do not cause limited motion.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas exceeding 6 square inches (39 square 
centimeters).  A 20 percent rating is warranted for area or 
areas exceeding 12 square inches (77 square centimeters).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7802.  A 10 percent 
rating may be assigned for scars which are superficial and 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 38 
C.F.R. § 4.118, DC 7803.  A 10 percent rating is assigned for 
scars which are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.

In this case, the veteran has been assigned one 10 percent 
rating for all of the scarring.  At his personal hearing, it 
was clarified that the veteran has 4 scars, the 2 lower ones 
are nontender and the 2 upper ones are tender.  In light of 
the veteran's complaints of tenderness, as noted by a VA 
examiner, and his credible reports of pain in his hearing 
testimony, the Board finds that the 2 upper scars, scars #1 
and #2 each warrant a separate 10 percent rating.  They do 
not warrant higher ratings as neither limits function or is 
individually or combined (to include with the other 2 scars) 
to affect an area or areas exceeding 12 square inches (77 
square centimeters).  The other scars (scars #3 and #4) are 
not compensable individually as the are not tender, do not 
cover an area or areas exceeding 6 square inches (39 sq. cm), 
are not unstable, and do not limit function.  Further, in 
sum, the veteran's scars do not affect an area or areas 
individually exceeding 6 square inches or cumulatively 
exceeding 12 square inches

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 20 percent combined 
per 38 C.F.R. § 4.25 for the veteran's scarring of the right 
leg (scars #1 and #2 combined).  


ORDER

Service connection for a disability of the right lower 
extremity, other than the right knee, is denied.  

A rating of 10 percent for a superficial and tender scar 
located on the proximal 1/3rd of the right lower leg 
anteromedially is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating of 10 percent for a superficial and tender scar 
located on the medial aspect of the mid right lower leg 
anteromedially is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A compensable rating for the two scars located proximal to 
the right medial malleolus on the right leg is denied.


REMAND

With regard to the service-connected right knee disability, 
the veteran has undergone right knee surgery subsequent to 
his last VA examination.  The Board notes that it appears 
that this surgery was necessitated by a work-related fall 
injury.  The veteran has requested that a temporary total 
rating be considered.  In addition, the veteran should be 
afforded a VA examination in order to assess the current 
level of severity of the veteran's service-connected 
residuals of a right knee injury.  

With regard to the right hip, the veteran's claim was denied 
on the basis that there is no currently diagnosed right hip 
disorder.  However, VA records showing spurring in the right 
hip and a possible medial osteophyte.  The Board finds that 
the VA examiner conducting the right knee examination should 
also determine if the veteran has a currently diagnosed right 
hip disability.  The findings of spurring and a possible 
medial osteophyte should be addressed and the examiner should 
opine as to whether arthritis, even if minimal, is present.  

Further, since the veteran receives regular treatment at the 
Columbia VA Medical Center, the current medical records from 
that facility should be obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Columbia VA Medical Center.  

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  The examiner should 
examine the veteran's right knee and 
determine the current level of severity 
as due to the service-connected right 
knee disability.  Range of motion studies 
should be performed, the findings 
reported in detail, and the examiner 
should specifically indicate if the 
veteran has pain on both extension and 
flexion.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected right knee disability 
is productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

With regard to the right hip, the 
examiner should also determine if the 
veteran has a current diagnosed right hip 
disability.  The findings of spurring and 
a possible medial osteophyte should be 
addressed and the examiner should opine 
as to whether arthritis, even if minimal, 
is present.  If the veteran has a right 
hip diagnosis, the examiner should opine 
as to whether it is less likely than not; 
at least as likely as not; or more likely 
than not related to the inservice right 
lower extremity injury.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  In rating the right knee 
disability, the matter of a temporary total 
rating should be considered and set forth in 
a rating decision.  If either of the matters 
of service connection for a right hip 
disability or the evaluation of the service-
connected residuals of a right knee injury 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


